IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,995-01


                  EX PARTE JUSTIN LYNN WEIERSHAUSEN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR19590-A IN THE 35TH DISTRICT COURT
                              FROM BROWN COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession with

intent to distribute controlled substances in a drug free zone and sentenced to ten years’

imprisonment. He did not appeal his conviction.

        Applicant contends, among other things, that his plea was involuntary because he was

wrongly admonished as to the applicable range of punishment, his counsel did not investigate the

validity of the drug free zone allegation, and counsel did not give appropriate parole eligibility
                                                                                                        2

advice.

          Applicant’s trial lawyers filed affidavits with the trial court. The trial court determined that

Applicant’s plea was involuntary because he was wrongly admonished by all parties as to the

applicable range of punishment in this case. Applicant is entitled to relief. Ex parte Huerta, 692

S.W.2d 681 (Tex. Crim. App. 1985).

          Relief is granted. The judgment in Cause No. CR19590 in the 35th District Court of Brown

County is set aside, and Applicant is remanded to the custody of the Sheriff of Brown County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 1, 2017
Do not publish